      Case 2:20-cv-00471-TLN-AC Document 17 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMISONI VIRIVIRI,                                 No. 2:20-cv-00471 TLN AC PS
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    AFFINITY DEFAULT SERVICES, et al.,
15                        Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On March 13, 2020,

19   mail send to the plaintiff was returned to the court, and plaintiff was informed that an updated

20   address was due by May 21, 2020. Plaintiff did not provide an updated address, and mail was

21   returned undeliverable on four other occasions, the most recent being April 28, 2020. On April

22   17, 2020, defendant Bank of America filed a motion to dismiss. ECF No. 13, Plaintiff did not

23   oppose the motion.

24          Plaintiff has failed to comply with the court’s Local Rules, which require that a party

25   appearing in propria persona inform the court of any address change within sixty-three days.

26   Local Rule 183(b) as. More than sixty-three days have passed since the court order was returned

27   by the postal service and plaintiff has failed to notify the Court of a current address. Further,

28   plaintiff has entirely failed to participate in this case since it was removed from State Court.
                                                        1
     Case 2:20-cv-00471-TLN-AC Document 17 Filed 06/17/20 Page 2 of 2

 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s orders. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110, 183(b).
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 6   (21) days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 9   objections within the specified time may waive the right to appeal the District Court’s order.
10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   DATED: June 16, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
